Exhibit 10.1

CUSIP: 05351YAF6

 

$500,000,000

TERM LOAN CREDIT AGREEMENT

among

AVANGRID, INC.,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

MIZUHO BANK, LTD.,

as Administrative Agent,

and

THE BANK OF NOVA SCOTIA,

as Syndication Agent

Dated as of December 31, 2019

 

 

MIZUHO BANK, LTD. and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   SECTION 1.   METHOD OF BORROWING      1   1.01.    Commitments;
Loans      1   1.02.    Borrowing      1   1.03.    Termination and Reduction of
Commitments      2   SECTION 2.   THE LOANS      2   2.01.    Notice and
Provision of Loans      2   2.02.    Repayment of Loans      3   2.03.    Fees,
etc.      3   2.04.    Interest Rates and Payment Dates      3   2.05.   
Computation of Interest      4   2.06.    Alternate Rate of Interest      4  
2.07.    Continuation and Conversion of Loans      5   2.08.    Prepayments     
6   2.09.    Reserve Requirements; Change in Circumstances      7   2.10.   
Change in Legality      8   2.11.    New Office or Agency; Replacement of
Lenders      8   2.12.    Indemnity      9   2.13.    Pro Rata Treatment      10
  2.14.    Sharing of Setoffs      10   2.15.    Payments      11   2.16.   
Taxes      11   SECTION 3.   [RESERVED]      14   SECTION 4.   REPRESENTATIONS
AND WARRANTIES      14   4.01.    Corporate Existence and Power      15   4.02.
   Due Authorization, Compliance with Law, Enforceable Obligations, etc.      15
  4.03.    Financial Condition      16   4.04.    Litigation      16   4.05.   
Tax Returns      16   4.06.    Investment Company Act      16   4.07.    Other
Agreements      16   4.08.    Federal Reserve Regulations      17   4.09.    No
Material Misstatements      17   4.10.    Employee Benefit Plans      17   4.11.
   Environmental and Safety Matters      17   4.12.    Ownership of Property;
Liens      17   4.13.    Use of Proceeds      17   4.14.    Anti-Corruption Laws
and Sanctions      17   4.15.    EEA Financial Institutions      18  

 

ii



--------------------------------------------------------------------------------

SECTION 5.   CONDITIONS PRECEDENT      18   5.01.    Conditions Precedent to
Effectiveness of Agreement      18   SECTION 6.   AFFIRMATIVE COVENANTS      19
  6.01.    Financial Statements; Certificates; Reports      19   6.02.    ERISA
     21   6.03.    Payment of Obligations      21   6.04.    Maintenance of
Existence; Compliance      21   6.05.    Inspection of Property and Operations;
Books and Records      21   6.06.    Environmental Laws      22   6.07.   
Further Assurances      22   6.08.    Maintenance of Ownership of Significant
Subsidiaries      22   SECTION 7.   NEGATIVE COVENANTS      22   7.01.   
Financial Condition Covenant      22   7.02.    Sale of Assets; Merger      22  
7.03.    Limitation on Liens      23   7.04.    Limitation on Transactions with
Affiliates      24   7.05.    Sales and Leasebacks      24   7.06.    Limitation
on Changes in Lines of Business      24   7.07.    Use of Proceeds      24  
7.08.    Fiscal Year      25   7.09.    Limitation on Restrictions on
Distributions from Subsidiaries      25   SECTION 8.   EVENTS OF DEFAULT      25
  SECTION 9.   DEFINITIONS      27   9.01.    Defined Terms      27   9.02.   
Terms Generally      39   SECTION 10.   THE ADMINISTRATIVE AGENT      40  
10.01.    Appointment and Authority of Administrative Agent      40   10.02.   
Reliance by Administrative Agent; Delegation by Administrative Agent      40  
10.03.    No Amendment to Administrative Agent’s Duties Without Consent      41
  10.04.    Responsibilities of Administrative Agent      42   10.05.    Proofs
of Claim      43   10.06.    Rights as a Lender      43   10.07.    Credit
Decision      43   10.08.    Resignation of Administrative Agent      43  
10.09.    No Other Duties      44   SECTION 11.   MISCELLANEOUS      44  

 

iii



--------------------------------------------------------------------------------

11.01.    Notices      44   11.02.    Successors and Assigns; Participations,
Assignments and Designations      46   11.03.    Expenses; Indemnity      49  
11.04.    Effectiveness      50   11.05.    Survival of Agreement; Benefit to
Successors and Assigns      50   11.06.    Right of Setoff      51   11.07.   
Waivers; Amendment      51   11.08.    Severability      52   11.09.    Headings
     53   11.10.    Governing Law; Jurisdiction      53   11.11.    Counterparts
     53   11.12.    Interest Rate Limitation      54   11.13.    Entire
Agreement      54   11.14.    Waiver of Jury Trial      54   11.15.    USA
PATRIOT Act      54   11.16.    Defaulting Lenders      54   11.17.    Certain
Acknowledgements      56   11.18.    Acknowledgement and Consent to Bail-In of
EEA Financial Institutions      56  

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT, dated as of December 31, 2019, among AVANGRID, INC.,
a New York corporation (the “Borrower”), the Lenders (as defined herein), and
MIZUHO BANK, LTD., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and, subject to the terms and conditions
hereof, the Administrative Agent and the Lenders have agreed, to extend term
loans to the Borrower on the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, such parties hereby agree as follows:

SECTION 1.  METHOD OF BORROWING

1.01.  Commitments; Loans.

(a)      Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to fund term loans (“Loans”) in Dollars to the Borrower on the
Closing Date in an aggregate principal amount equal to its Commitment.

(b)      The Loans made by the Lenders that are ABR Loans shall be (i) in a
minimum aggregate principal amount of $1,000,000, (ii) in an integral multiple
of $500,000 in excess of the amount provided in clause (i) above or (iii) in an
aggregate principal amount equal to the remaining balance of the Total
Commitment, as the case may be. The Loans made by the Lenders that are
Eurodollar Loans shall be (A) in a minimum aggregate principal amount of
$3,000,000 (or, if less, in the amount of the Total Commitments less the Total
Extensions of Credit) or (B) in an integral multiple of $1,000,000 in excess of
the amount provided in clause (A) above, as the case may be.

1.02.  Borrowing.

(a)      The Loans shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

(b)      The Loans shall be an ABR Loan or a Eurodollar Loan, as the Borrower
may request, subject to and in accordance with Section 2.01. Each Lender may at
its option fulfill its Commitment with respect to any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in an aggregate of more than ten separate Eurodollar Loans
of any Lender being outstanding to the Borrower hereunder at any one time. For
purposes of the foregoing,



--------------------------------------------------------------------------------

 

2

 

 

Eurodollar Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Loans.

1.03.  Termination and Reduction of Commitments.

(a)      The Commitments shall be automatically terminated on the Closing Date
upon the funding of all Lenders’ Total Commitments as Loans.

SECTION 2.

  THE LOANS

2.01.  Notice and Provision of Loans.

(a)      The Borrower shall give the Administrative Agent written or facsimile
notice (or telephone notice promptly confirmed in writing or by facsimile)
(x) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
time, three Business Days before a proposed Borrowing by the Borrower, or (y) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York time, on the
day of a proposed Borrowing by the Borrower. Such notice shall be irrevocable
and shall in each case refer to this Agreement and specify (i) whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day) and the amount thereof; and
(iii) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, or with respect to any notice provided for under Section 2.07(a)
hereof, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.

(b)      Each Lender shall make its Loans in the amount required, as determined
under Section 2.13, on the Closing Date by wire transfer of immediately
available funds to the Administrative Agent in New York, New York, not later
than 12:00 noon, New York time, and the Administrative Agent shall by 3:00 p.m.,
New York time, credit the amounts so received to the general deposit account of
the Borrower with the Administrative Agent or such other general deposit account
of the Borrower designated in writing to the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (x) in the case of
a Eurodollar Loan, prior to the date of any such Borrowing, and (y) in the case
of an ABR Loan, not later than 12:00 noon, New York time, on the date of any
Borrowing, that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with Sections 2.01(a) and (b) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have made such portion available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date such amount is paid to the Administrative Agent, at the
greater of the



--------------------------------------------------------------------------------

 

3

 

 

Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If such
Lender pays its portion of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement and the Borrower’s obligation under
Sections 2.01(a) and (b) to pay to the Administrative Agent such corresponding
amount shall be deemed terminated. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(c)      Notwithstanding any other provisions of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Termination Date.

2.02.  Repayment of Loans. The Borrower hereby promises to pay in accordance
with the terms of the Agreement to the Administrative Agent for the account of
each Lender the then unpaid outstanding principal balance of each Loan of such
Lender on the Termination Date (or such earlier date on which the Loans become
due and payable pursuant to Section 8). Each Loan shall bear interest on the
outstanding principal balance thereof from the Closing Date as set forth
in Section 2.04.

2.03.  Fees, etc.

(a)      The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

(b)      Subject to Section 2.03(a), all fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders. Once paid, none of the fees shall be
refundable under any circumstances.

2.04.  Interest Rates and Payment Dates.

(a)      Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

(b)      Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

(c)      (i) If all or a portion of the principal amount of any Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.04 plus 2%; and (ii) if all or a portion of any interest
payable on any Loan or any Fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%; in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full.



--------------------------------------------------------------------------------

 

4

 

 

(d)      Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to Section 2.04(c) shall be payable
from time to time on demand.

2.05.  Computation of Interest.

(a)      Interest payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or Eurocurrency Reserve Requirements shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

(b)      Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.09(a).

2.06.  Alternate Rate of Interest. If prior to the first day of any Interest
Period the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the relevant Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or that
such Eurodollar Rate is not available, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given, then (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans. If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in above are unlikely to be temporary or (ii) the
circumstances set forth above have not arisen but either (w) the supervisor for
the administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a



--------------------------------------------------------------------------------

 

5

 

 

specific date after which the Screen Rate may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurodollar Base Rate
and/or Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 11.07, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 2.06, (x)
any notice provided under Section 2.07 that requests the conversion of any Loan
to, or continuation of any Loan as, a Eurodollar Loan shall be ineffective and
(y) if any notice provided pursuant to Section 2.01 requests a Eurodollar Loan,
such Loan shall be made as an ABR Loan.

2.07.  Continuation and Conversion of Loans.

(a)      The Borrower shall have the right, with respect to any Eurodollar Loan
made to the Borrower, at the end of any Interest Period, on three Business Days’
prior telephonic notice to the Administrative Agent (which shall be confirmed in
writing on the next Business Day thereafter) (i) to continue such Loan into a
subsequent Interest Period (provided that no Loan shall be continued into an
Interest Period that ends on a date that is later than the Termination Date) or
(ii) to convert such Loan into an ABR Loan.

(b)      The Borrower shall have the right, with respect to any ABR Loan made to
the Borrower, at any time, on three Business Days’ prior telephonic notice to
the Administrative Agent (which shall be confirmed in writing on the next
Business Day thereafter), to convert such Loan into a Eurodollar Loan.

(c)      Any notice required to be given by the Borrower to the Administrative
Agent pursuant to this Section 2.07 shall be irrevocable. Any notice given by
the Borrower to the Administrative Agent hereunder shall be promptly
communicated by the Administrative Agent to the Lenders.

(d)      In addition to the above notice requirements, any continuation or
conversion by the Borrower pursuant to this Section 2.07 shall be subject to the
following:

(i)      no Event of Default shall have occurred and be continuing at the time
of such continuation or conversion;

(ii)      if less than all the Loans at the time outstanding shall be continued
or converted, such continuation or conversion shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans of the
Type being



--------------------------------------------------------------------------------

 

6

 

 

continued or converted held by the Lenders immediately prior to such
continuation or conversion;

(iii)      each conversion shall be effected by each Lender by applying the
proceeds of the new ABR Loan or Eurodollar Loan, as the case may be, to the Loan
being converted;

(iv)      upon each conversion of an ABR Loan into a Eurodollar Loan, and upon
the conversion of a Eurodollar Loan into an ABR Loan, the Borrower shall pay all
accrued interest on such Loan being converted at the time of conversion;

(v)      if the new Loan made in respect of a conversion shall be a Eurodollar
Loan, the first Interest Period with respect thereto shall commence on the date
of conversion;

(vi)      any Loan which may not be continued as or converted into a Eurodollar
Loan shall be automatically continued as or converted to an ABR Loan;
provided that each Loan shall be paid in full not later than the Termination
Date;

(vii)      (vii) a Eurodollar Loan may be converted to an ABR Loan only on the
last day of an Interest Period; and (viii) any conversion shall be subject
to Section 1.01(b) hereof.

In the event that the Borrower shall not give notice to continue any Eurodollar
Loan as a Eurodollar Loan into a subsequent Interest Period, or to convert any
such Loan, such Loan (unless repaid) shall automatically become an ABR Loan at
the expiration of the then current Interest Period.

2.08.  Prepayments.

(a)      The Borrower shall have the right, upon notice to the Administrative
Agent, at any time and from time to time to prepay any Borrowing, in whole or in
part, provided that such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Loans and (B) on the date of prepayment of ABR Loans); provided,
however, that each partial prepayment shall be in an amount that is (i) an
integral multiple of $500,000 and not less than $1,000,000, for any ABR Loan, or
(ii) an integral multiple of $1,000,000 and not less than $3,000,000, for any
Eurodollar Loan.

(b)      Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under
this Section 2.08 shall be subject to Section 2.12 but otherwise without premium
or penalty. All prepayments under this Section 2.08 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.
Each prepayment shall be made to the Administrative Agent, to be distributed to
the Lenders, pro rata in accordance with the proportion that each Lender’s Loans
of the Type prepaid bears to the aggregate amount of all Lenders’ Loans of such
Type outstanding.



--------------------------------------------------------------------------------

 

7

 

 

2.09.  Reserve Requirements; Change in Circumstances.

(a)      Notwithstanding any other provision herein, if any Change in Law shall
(i) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Loan made by it, or change the basis of taxation of
payments to any Lender of the principal of or interest on any Eurodollar Loan
made by such Lender or other amounts payable hereunder (other than (A) changes
in respect of taxes imposed on the overall net income of such Lender by the
jurisdiction in which such Lender has its principal office or by any political
subdivision or taxing authority therein and (B) Taxes or Other Taxes, which
shall be governed by Section 2.16); (ii) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by any Lender (except any reserve requirement
reflected in the Eurodollar Rate hereunder); or (iii) impose on any Lender or
the interbank eurodollar market any other condition, cost or expense affecting
this Agreement or Eurodollar Loans made by such Lender; and the result of any of
the foregoing shall be to increase the cost to such Lender of making, converting
to, continuing or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, upon prompt request of such
Lender, the Borrower will pay to such Lender as provided in Section 2.09(c) such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b)      If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time, the Borrower shall pay as provided
in Section 2.09(c) to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)      (c) A certificate of each Lender signed by an officer of the respective
Lender setting forth in reasonable detail such amount or amounts necessary to
compensate such Lender or its holding company as specified in
paragraph Section 2.09(a) or 2.09(b), as the case may be, shall be delivered to
the relevant Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

(d)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.09 shall not constitute a waiver of such Lender’s
right to demand such compensation. The protection of this Section 2.09 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.



--------------------------------------------------------------------------------

 

8

 

 

2.10.  Change in Legality.

(a)      Notwithstanding any other provision herein, if any Lender determines
that any Change in Law shall make it unlawful for such Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by prompt written
notice to the Borrower and to the Administrative Agent, such Lender may:

(i)      declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrower for a Eurodollar
Borrowing shall, as to such Lender only, be deemed a request for an ABR Loan
unless and until such declaration shall be subsequently withdrawn; and

(ii)      require that all outstanding Eurodollar Loans made by it be converted
to ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided
in Section 2.10(c).

(b)      In the event any Lender shall give notice pursuant to Section 2.10(a),
all payments and prepayments of principal that would otherwise have been applied
to repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(c)      For purposes of this Section 2.10, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

2.11.  New Office or Agency; Replacement of Lenders.

(a)      If any Lender (i) requests compensation under Section 2.09, (ii) gives
notice pursuant to Section 2.10(a) or (iii) requires the Borrower to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, then in each case such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(x) would eliminate or reduce amounts payable pursuant
to Section 2.09 or 2.16 or cause such Lender to withdraw its notice pursuant
to Section 2.10(a), as the case may be, in the future, and (y) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay the reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)      If any Lender requests compensation under Section 2.09, or if the
Borrower is required to pay additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16 and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 2.11(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and



--------------------------------------------------------------------------------

 

9

 

 

effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse or representation (except as to
title and the absence of any Liens created by it) (in accordance with and
subject to the restrictions contained in, and consents required
by, Section 11.02), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)      the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.02;

(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.09 or payments required to be made pursuant
to Section 2.16, such assignment will result in a reduction in such compensation
or payments thereafter;

(iv)      such assignment does not conflict with applicable law; and

(v)      in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.12.  Indemnity.

(a)      The Borrower shall indemnify each Lender against any loss or expense
which such Lender may sustain or incur as a consequence of (i) any failure by
the Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Section 4, (ii) any failure by the Borrower to borrow or
to refinance, convert, continue or prepay any Loan hereunder after irrevocable
notice of such borrowing, refinancing, conversion, continuation or prepayment
has been given pursuant to Section 2.01, 2.07 or 2.08, (iii) any payment,
prepayment or conversion by the Borrower of a Eurodollar Loan required by any
other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period applicable thereto, (iv) any
default in payment or prepayment of the principal amount of any Loan or any part
thereof or interest accrued thereon by the Borrower, as and when due and payable
(at the due date thereof, whether by scheduled maturity, acceleration,
irrevocable notice of prepayment or otherwise) or (v) the occurrence of any
Event of Default with respect to the Borrower; including, in each case, any loss
or reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or



--------------------------------------------------------------------------------

 

10

 

 

maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (x) its cost of obtaining the funds for
the Loan being paid, prepaid, converted or not borrowed, converted or continued
(assumed to be the Eurodollar Rate applicable thereto) for the period from the
date of such payment, prepayment, conversion or failure to borrow, convert or
continue to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the Interest Period for such Loan
which would have commenced on the date of such failure) over (y) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted or not
borrowed, converted or continued for such period or Interest Period, as the case
may be. A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to receive pursuant to
this Section 2.12 shall be delivered to the relevant Borrower and shall be
conclusive absent manifest error. The Borrower shall pay each Lender the amount
shown as due on any certificate within 15 days after its receipt of same.

(b)      The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.13.  Pro Rata Treatment. Each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each
reduction of the Commitments and each refinancing of any Borrowing with,
conversion of any Borrowing to, or continuation of any Borrowing as, a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with
their respective applicable Commitments (or, if such Commitments shall have
funded, in accordance with the respective principal amounts of their outstanding
Loans), except in each case (i) as otherwise expressly contemplated by this
Agreement and (ii) as required to give effect to the provisions of Sections
2.09, 2.10, 2.11 and 2.12. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s Percentage of such Borrowing, to the next
higher or lower whole Dollar amount.

2.14.  Sharing of Setoffs. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing
them; provided that:

(i)      if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and (ii) the provisions of this Section 2.14 shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement



--------------------------------------------------------------------------------

 

11

 

 

(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.15.  Payments.

(a)      The Borrower shall make each payment (including principal of or
interest on any Borrowing of the Borrower or other amounts owing by the
Borrower) hereunder not later than 12:00 p.m., New York time, on the date when
due in Dollars to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in immediately available funds, without condition or
deduction for any counterclaim, deduction, recoupment or setoff.

(b)      Whenever any payment (including principal of or interest on any
Borrowing of the Borrower or other amounts owing by the Borrower) hereunder
shall become due, or otherwise would occur, on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of interest, if
applicable.

2.16.  Taxes.

(a)      Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made, in accordance
with Section 2.15, free and clear of and without reduction or withholding for
any and all present or future taxes, levies, imposts, duties, deductions,
assessments, fees, withholdings or other charges imposed by any Governmental
Authority, and all liabilities with respect thereto, including interest,
additions to tax and penalties, excluding taxes imposed on the net income of the
Administrative Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such entity being called a “Transferee”))
and any branch profits or franchise taxes imposed on the Administrative Agent or
any Lender (or Transferee) by the United States or any jurisdiction under the
laws of which the Administrative Agent or any such Lender (or Transferee) is
organized or doing business in or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, duties, deductions, assessments, fees,
withholdings, charges and liabilities hereinafter referred to as “Taxes”). If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender (or any Transferee) or the
Administrative Agent, then (i) the sum payable shall be increased by the amount
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) such Lender (or
Transferee) or the Administrative Agent (as the case may be) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant taxing authority or other
Governmental



--------------------------------------------------------------------------------

 

12

 

 

Authority in accordance with applicable law; provided that the Borrower shall
not be required to pay any additional amounts to any Lender (or Transferee)
pursuant to this Section 2.16(a) or to provide indemnification pursuant
to Section 2.16(c) to the extent the obligation to pay such additional amounts
or to provide such indemnification relates to U.S. federal withholding taxes
imposed pursuant to FATCA.

(b)      Without limiting the provisions of Section 2.16(a), the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies (hereinafter referred to as “Other
Taxes”) that arise from any payment made by the Borrower hereunder or under any
other Loan Document or from the execution, delivery, enforcement or registration
of, or otherwise with respect to, this Agreement or any other Loan Document.

(c)      The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 Business Days after written demand therefor, for
the full amount of any Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) paid by such Lender (or Transferee) or the Administrative Agent, as the
case may be, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant taxing
authority or other Governmental Authority. If any Lender (or Transferee) or the
Administrative Agent determines, in its sole discretion, that is has received a
refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall promptly notify the
Borrower of such refund and shall, within 30 days after receipt of a request by
the Borrower (or promptly upon receipt, if the Borrower has requested
application for such refund pursuant hereto), pay such refund to the Borrower
(but only to the extent of amounts that have been paid by the Borrower under
this Section 2.16 with respect to such refund), net of all out-of-pocket
expenses of such Lender (or Transferee) or the Administrative Agent, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of such Lender (or Transferee) or the Administrative Agent,
agrees to repay such refund (plus penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Lender (or Transferee) or the
Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (c), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (c) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. Nothing contained in this Section 2.16(c) shall require any
Lender (or Transferee) or the Administrative Agent to make available any of its
tax returns (or any other information relating to taxes that it deems to be
confidential) to the Borrower or any other Person.

(d)      As soon as practicable, and in any event within 30 days, after the date
of any payment of Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower



--------------------------------------------------------------------------------

 

13

 

 

will furnish to the Administrative Agent, at its address referred to
in Section 11.01, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)      Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.16 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

(f)      Upon the written request of the Borrower, each Lender (or Transferee)
that is not a “U.S. Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8BEN-E or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit D and a Form W-8BEN
or Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(g)      A Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(h)      If a payment made to a Lender under any Loan Document would be subject
to Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by



--------------------------------------------------------------------------------

 

14

 

 

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement

(i)      The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States Federal withholding tax
pursuant to Section 2.16(a) or to provide indemnification pursuant
to Section 2.16(c) if the obligation to pay such additional amounts or to
provide such indemnification would not have arisen but for a failure by such
Lender (or Transferee) to comply with the provisions of Sections 2.16(f),
2.16(g) and 2.16(h); provided, however, that the Borrower shall be required to
pay those amounts or provide such indemnification to any Lender (or Transferee)
that it was required to pay or indemnify hereunder prior to the failure of such
Lender (or Transferee) to comply with the provisions of Sections
2.16(f) and 2.16(g).

(j)      Each Lender shall severally indemnify the Administrative Agent, within
10 Business Days after written demand therefor, for (i) any taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such taxes and without limiting the
obligations of the Borrower to do so) and (ii) any taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.02(b) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (j).

(k)      Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of the Loans in full and all other
obligations under the Loan Documents.

SECTION 3. 

[RESERVED]

SECTION 4. 

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants that:



--------------------------------------------------------------------------------

 

15

 

 

4.01.  Corporate Existence and Power. Each of the Borrower and its Significant
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is duly qualified to do
business and is in good standing as a foreign corporation under the laws of each
material jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (iii) has all requisite
corporate power and authority and the legal right (A) to own its assets and
carry on the business in which it is engaged and (B) in the case of the
Borrower, to execute and deliver this Agreement and the other Loan Documents to
which it is a party and perform its obligations under this Agreement and the
other Loan Documents to which it is a party.

4.02.  Due Authorization, Compliance with Law, Enforceable Obligations, etc.

(a)      The execution and delivery of this Agreement and the other Loan
Documents to which it is a party by the Borrower and the performance by the
Borrower of its obligations under this Agreement and the other Loan Documents to
which it is a party have been duly authorized by all necessary corporate action
(including any necessary stockholder action) on the part of the Borrower, and do
not and will not (i) violate (A) any provision of any law, rule, regulation
(including any applicable public service or public utility law of New York,
Maine, Connecticut, Massachusetts or any other state, the Federal Power Act, and
Regulation U and Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, decree, determination or award presently in
effect having applicability to the Borrower, (B) the Certificate of
Incorporation, as amended, or By-laws of the Borrower or (C) any material
indenture, agreement or other instrument to which the Borrower is a party, or by
which the Borrower or any of its property is bound, (ii) be in conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or (iii) result
in or require the creation or imposition of any lien of any nature upon any of
the assets or properties of the Borrower or its Subsidiaries.

(b)      This Agreement and the other Loan Documents to which the Borrower is a
party have been duly executed and delivered by the Borrower and constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws or principles of equity relating to or
affecting the enforcement of creditors’ rights or contractual obligations
generally.

(c)      The Borrower has obtained from all Governmental Authorities with
jurisdiction all approvals, authorizations and consents and has made, or will
make when due, all filings with such Governmental Authorities required in
connection with the execution and delivery of this Agreement and the other Loan
Documents to which it is a party by the Borrower and the performance by the
Borrower of its obligations under this Agreement and the other Loan Documents to
which it is a party (including approvals, authorizations, consents and filings
(if any) required under any applicable public service or public utility law of
New York, Maine, Connecticut or Massachusetts or any other state and the Federal
Power Act, each as amended from time to time, and the rules, orders and
regulations issued in connection therewith), and all such approvals,
authorizations and consents are final and in full force and effect.



--------------------------------------------------------------------------------

 

16

 

 

4.03.  Financial Condition. The Borrower has heretofore provided the Lenders
with (i) audited consolidated financial statements of the Borrower and its
Subsidiaries consisting of a consolidated balance sheet as at December 31, 2018,
and the related consolidated statements of income, changes in common stock
equity and cash flows audited by KPMG LLP, independent certified public
accountants and (ii) unaudited consolidated financial statements for the
quarterly periods ended March 31, 2019, June 30, 2019 and September 30, 2019,
together with related consolidated statements of income, changes in common stock
equity and cash flows for the respective periods ending on such dates. All such
consolidated financial statements, including the related schedules and any notes
thereto, fairly present the consolidated financial position of the Borrower and
its Subsidiaries as of the dates thereof and the results of its operations and
changes in its common stock equity and cash flows for the periods then ended,
all in accordance with GAAP applied on a consistent basis. Since December 31,
2018, there has not occurred any event, development or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect, except as may
have been disclosed in the Borrower’s Registration Statement on Form S-4, the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2018, the
Borrower’s Quarterly Report on Form 10-Q for the quarterly periods ended
March 31, 2019, June 30, 2019 and September 30, 2019, and any Current Report on
Form 8-K of the Borrower or UIL Holdings Corporation, in each case as filed with
the SEC prior to the Closing Date.

4.04.  Litigation. Except as disclosed on Schedule 4.04 and in the Borrower’s
Quarterly Report on Form 10-Q for the quarterly periods ended March 31, 2019,
June 30, 2019 and September 30, 2019 and Annual Report on Form 10-K for the year
ended December 31, 2018, as filed with the SEC prior to the Closing Date, there
are no actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its properties
by or before any court or any Federal, state, local, foreign or other
governmental agency or regulatory authority which, if determined adversely to
the Borrower, would have a material adverse effect on the financial condition or
business of the Borrower or would materially impair the ability of the Borrower
to perform its obligations under this Agreement or the other Loan Documents to
which it is a party.

4.05.  Tax Returns. The Borrower has filed or caused to be filed all Federal,
state, local and foreign tax returns which, to its knowledge, are required to be
filed and has paid or caused to be paid all taxes as shown on such returns or on
any assessment received by it to the extent that such taxes have become due,
except taxes the validity of which is being contested in good faith by
appropriate proceedings and with respect to which the Borrower shall have set
aside on its books such reserves as are required in accordance with generally
accepted accounting principles with respect to any such tax.

4.06.  Investment Company Act. The Borrower is not an “investment company” as
that term is defined in, and is not otherwise subject to regulation under, the
Investment Company Act of 1940, as amended.

4.07.  Other Agreements. The Borrower is not in default with respect to any
material indenture, mortgage, loan agreement or evidence of indebtedness to
which it is a party or by which it or any of its properties may be bound, which
default would materially adversely affect the Borrower’s financial condition.



--------------------------------------------------------------------------------

 

17

 

 

4.08.   Federal Reserve Regulations. No part of the proceeds of any Loans will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.

4.09.   No Material Misstatements. No information, report, financial statement,
exhibit, annual certificate, or schedule furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or the other Loan Documents or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that, with
respect to any financial projections, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

4.10.   Employee Benefit Plans. The Borrower is in compliance in all material
respects with the applicable provisions of ERISA and the regulations and
published interpretations thereunder. No Reportable Event has occurred as to
which the Borrower was required to file a report with the PBGC.

4.11.   Environmental and Safety Matters. Except as disclosed on Schedule 4.11,
the Borrower complies in all material respects with all, and has not violated in
any material respects any, Environmental Laws, and is aware of no events,
conditions or circumstances involving liability under or continued compliance
with such Environmental Laws, or environmental pollution or contamination or
human health or safety that could reasonably be expected to have a material
adverse effect on the financial condition or business of the Borrower or would
materially impair the ability of the Borrower to perform its obligations under
this Agreement or the other Loan Documents to which it is a party.

4.12.   Ownership of Property; Liens. The Borrower and its Significant
Subsidiaries has good title to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, except to the extent failure to have such title could not reasonably
be expected to have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted by Section 7.03.

4.13.   Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes of the Borrower (including, without limitation, to fund
working capital needs).

4.14.   Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors and, to the
knowledge of the Borrower, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the Facility established hereby, is a



--------------------------------------------------------------------------------

 

18

 

 

Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions. None of the representations and warranties given in this
Section 4.14 shall be made to any Lender incorporated in or organized under the
laws of the Federal Republic of Germany to the extent that they would result in
a violation of or conflict with the German Foreign Trade Regulation
(Außenwirtschaftsverordnung), council regulation (EC) No 2271/1996 (EU Blocking
Regulation) or any similar applicable anti-boycott law or regulation.

4.15.   EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

SECTION 5. 

CONDITIONS PRECEDENT

5.01.   Conditions Precedent to Effectiveness of Agreement. The effectiveness of
this Agreement and the obligations of the Lenders to make the Loans are subject
to the following conditions precedent:

(a)      Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Lender listed on Schedule 1.01 and (ii) duly executed copies of the other
Loan Documents.

(b)      Representations and Warranties; No Default. On the Closing Date,
(i) the representations and warranties set forth in Section 4 qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects on and as of such time with the same effect
as though such representations and warranties had been made on and as of such
time, (ii) no Event of Default, nor any event which upon notice or lapse of time
or both would constitute an Event of Default, shall have occurred and be
continuing on and as of such time and (iii) the Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Financial Officer
of the Borrower, confirming compliance with the foregoing clauses (i) and (ii).

(c)      Charter Documents; Bylaws. The Administrative Agent shall have received
a certificate of a secretary or assistant secretary of the Borrower certifying
as to the incumbency and genuineness of the signature of each officer or
authorized representative of the Borrower executing Loan Documents to which it
is a party and certifying that attached thereto is a true, correct and complete
copy of (i) the articles or certificate of incorporation or formation of the
Borrower and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (ii) the bylaws or other governing document of the Borrower as in
effect on the Closing Date, (iii) resolutions duly adopted by the board of
directors of the Borrower authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and (iv) each
certificate required to be delivered pursuant to Section 5.01(d)(i).

(d)      Good Standing. The Administrative Agent shall have received copies of
(i) certificates of good standing, existence or its equivalent with respect to
the Borrower certified as of a recent date by the appropriate Governmental
Authorities of its jurisdiction of



--------------------------------------------------------------------------------

 

19

 

 

incorporation or formation and (ii) such “bring-down” good standing certificates
dated the Closing Date or the Business Day immediately preceding the Closing
Date as the Administrative Agent shall reasonably require.

(e)      Approvals. All governmental and third party approvals (including
approvals (if any) required under any applicable public service or public
utility law of New York, Maine, Connecticut or Massachusetts or any other state
or commonwealth and the Federal Power Act, as amended from time to time, and the
rules, orders and regulations issued in connection therewith) necessary in
connection with the continuing operations of the Borrower and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent,
invalidate or otherwise impose adverse conditions related to this Agreement
(including the rights and remedies of the Lenders hereunder).

(f)      Financial Statements. On or prior to the Closing Date, the Lenders
shall have received (i) audited consolidated financial statements of the
Borrower for the 2018, 2017 and 2016 fiscal years and (ii) unaudited interim
consolidated financial statements of the Borrower for the quarterly periods
ended March 31, 2019, June 30, 2019 and September 30, 2019.

(g)      Opinions. The Administrative Agent shall have received an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, from legal counsel to the Borrower, which legal counsel
may be in-house counsel to the Borrower.

(h)      Fees. The Lenders, the Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel).

(i)      PATRIOT Act. The Borrower shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent and the Lenders under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

(j)      Borrowing Notice. The Administrative Agent shall have received a notice
of borrowing from the Borrower in accordance with Section 2.01(a).

SECTION 6. 

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that from the date hereof and until payment in
full of the principal of and interest on the Loans, unless the Borrower, acting
through the Administrative Agent, shall obtain the written consent of the
Required Lenders, the Borrower shall:

6.01.   Financial Statements; Certificates; Reports. Furnish to the Lenders:

(a)      promptly upon becoming available, but in any event within 105 days
after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the



--------------------------------------------------------------------------------

 

20

 

 

Borrower as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing;

(b)      promptly upon becoming available, but in any event not later than 60
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower, the unaudited consolidated balance sheet of the Borrower
as at the end of such quarter and the related unaudited consolidated statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by the principal financial officer
of the Borrower as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

(c)      concurrently with the delivery of any financial statements pursuant
to Section 6.01(a) and (b), in each case, a Compliance Certificate of the
Borrower executed by the principal financial officer of the Borrower (i) stating
that to the best of such principal financial officer’s knowledge, the Borrower
during such period has observed or performed in all material respects all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement to be observed, performed or satisfied by it, and that such principal
financial officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) containing information and
calculations for determining compliance by the Borrower with the provisions of
this Agreement referred to therein (including Section 7.01) as of the last day
of the fiscal quarter or fiscal year of the Borrower, as the case may be;

(d)      as soon as possible, and in any event within five Business Days after a
Financial Officer of the Borrower knows or has reason to know that any
Reportable Event has occurred with respect to any Plan maintained in whole or in
part for the employees of the Borrower or any Significant Subsidiary, a
statement of such Financial Officer, setting forth details as to such Reportable
Event and the action which is proposed to be taken with respect thereto, and as
soon as possible, and in any event within five Business Days after filing or
receipt thereof, a copy of the notice of such Reportable Event filed with or
received from the PBGC;

(e)      copies of each annual and other report with respect to any Plan
requested by any Lender;

(f)      promptly after receipt thereof, a copy of any notice which the Borrower
or, to the knowledge of the Borrower, any Significant Subsidiary, may receive
from the PBGC relating to the intention of the PBGC to terminate any Plan
maintained in whole or in part for the benefit of employees of the Borrower or
any Significant Subsidiary or to appoint a trustee to administer any such Plan;

(g)      promptly, from time to time, such other information regarding the
operations, business, affairs and financial condition of the Borrower and any
Significant Subsidiary as any of the Lenders may reasonably request, including
such information and documentation as may



--------------------------------------------------------------------------------

 

21

 

 

reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act, the Financial
Crimes Enforcement Network of the U.S. Department of the Treasury, the
Beneficial Ownership Regulation and other “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act), and any policy or
procedure implemented by the Administrative Agent or such Lender to comply
therewith; and

(h)      as soon as possible, and in any event within five Business Days after a
Financial Officer of the Borrower knows or has reason to know that any Event of
Default, or any event which, upon notice or lapse of time or both, would
constitute an Event of Default, has occurred, a statement of such Financial
Officer, setting forth details as to such Event of Default or event.

6.02.   ERISA. Comply in all material respects with the applicable provisions of
ERISA.

6.03.   Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be, or (ii) the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.04.   Maintenance of Existence; Compliance. Except as otherwise required by a
Governmental Authority having jurisdiction over the Borrower or any of its
Subsidiaries, (a) (i) preserve, renew and keep in full force and effect its
corporate existence and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.02 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. None of the covenants given
in Section 6.04(c) shall be made to any Lender incorporated in or organized
under the laws of the Federal Republic of Germany to the extent that they would
result in a violation of or conflict with the German Foreign Trade Regulation
(Außenwirtschaftsverordnung), council regulation (EC) No 2271/1996 (EU Blocking
Regulation) or any similar applicable anti-boycott law or regulation.

6.05.   Inspection of Property and Operations; Books and Records. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon the
reasonable request of any Lender, permit representatives of any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records and to discuss the business, operations, properties and
financial and other condition of the Borrower with officers and employees of the
Borrower and with their independent certified public accountants.



--------------------------------------------------------------------------------

 

22

 

 

6.06.   Environmental Laws. Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, and obtain and comply
in all material respects with and maintain, and ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

6.07.   Further Assurances. Execute any and all further documents, agreements
and instruments, and take all such further actions, that may be required under
any applicable law, or which the Administrative Agent or the Required Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents, all at the expense of the Borrower.

6.08.   Maintenance of Ownership of Significant Subsidiaries. Take such action
from time to time as shall be necessary to ensure that it at all times owns,
directly or indirectly, all of the issued and outstanding shares of common stock
of each of its Significant Subsidiaries.

SECTION 7. 

NEGATIVE COVENANTS

The Borrower covenants and agrees that from the date hereof and until payment in
full of the principal of and interest on the Loans, unless the Borrower, acting
through the Administrative Agent, shall obtain the written consent of the
Required Lenders, or except as otherwise required by a Governmental Authority
having jurisdiction over the Borrower, the Borrower shall not, and shall not
permit any of its Significant Subsidiaries to, directly or indirectly:

7.01.   Financial Condition Covenant. Permit the ratio of Consolidated
Indebtedness to Consolidated Total Capitalization of the Borrower to exceed 0.65
to 1.00 at any time.

7.02.   Sale of Assets; Merger. (a) Sell, lease, transfer or otherwise dispose
of (whether in one transaction or a series of transactions) (i) all or
materially all of its respective properties or assets, whether now owned or
hereafter acquired, (ii)(A) the primary natural gas, transmission and/or energy
services business, as applicable, of any Significant Subsidiary or (B) any
common stock of any Significant Subsidiary (other than to the Borrower or a
Significant Subsidiary, or any directors or employees thereof), or (iii) any of
its properties or assets, whether now owned or hereafter acquired, if the effect
of such sale, lease, transfer or disposition would (A) after giving effect to
such transaction, result in the Borrower’s senior unsecured long-term debt
rating issued by S&P or Moody’s to fall below BBB- or Baa3, respectively (or, if
senior unsecured debt ratings are unavailable for the Borrower, the senior
secured long-term debt rating issued by S&P or Moody’s to fall below BBB or
Baa2, respectively) or (B) materially impair the ability of the Borrower to
perform its obligations under this Agreement or under any other Loan Document or
(b) consolidate with or merge with another corporation, except where the
Borrower (or the Significant Subsidiary, as the case may be) is the surviving
corporation and that, after giving effect to such consolidation or merger, no
breach of Section 7.01, when calculated on a pro forma basis, would result
therefrom, and no other Event of Default, nor any event which upon notice or
lapse of time or both would constitute an Event of Default shall have occurred
and be continuing.



--------------------------------------------------------------------------------

 

23

 

 

7.03.   Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except for
Liens created under its applicable primary first mortgage bond indenture or
equivalent instrument set forth on Schedule 7.03, as in effect on the Closing
Date, and except for:

(a)      Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower, in conformity with GAAP;

(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 90 days or that are being contested in good faith by
appropriate proceedings;

(c)      pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)      deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)      easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Significant Subsidiaries;

(f)      Liens in existence on the date hereof, securing any Indebtedness
outstanding on the date hereof and extensions, renewals or replacements thereof;
provided that no such Lien is spread to cover any additional property after the
Closing Date (other than pursuant to any Borrower Senior Secured Indebtedness)
and that the amount of Indebtedness secured thereby is not increased;

(g)      Liens securing Indebtedness, in an aggregate principal amount not to
exceed $250,000,000 at any one time outstanding, incurred to finance the
acquisition or construction of fixed or capital assets (including Capital Lease
Obligations) and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
(i) such Liens shall be created substantially simultaneously with or within 120
days after such acquisition or completion of such construction of such fixed or
capital assets and (ii) such Liens do not at any time encumber any property
other than the property financed by such indebtedness;

(h)      any interest or title of a lessor under any lease entered into in the
ordinary course of business and covering only the assets so leased;

(i)      Liens existing upon any property acquired by the Borrower in the
ordinary course of business; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition and



--------------------------------------------------------------------------------

 

24

 

 

extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(j)      Liens arising in connection with sales or transfers of, or financings
secured by, accounts receivable or related contracts;

(k)     Liens created by or resulting from litigation or legal proceedings that
are currently being contested in good faith by appropriate proceedings and do
not involve amounts that in the aggregate would exceed $50,000,000;

(l)      Liens incidental to the normal conduct of the business of the Borrower
or any Subsidiary of the Borrower or the ownership of its property that are not
incurred in connection with the incurrence of Indebtedness and that do not in
the aggregate materially impair the use of such property in the operation of the
business of the Borrower and its Subsidiaries taken as a whole or the value of
such property for the purposes of such business; and

(m)      Liens created under any Loan Document.

7.04.   Limitation on Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate unless such transaction is (a) subject to the jurisdiction of, and
approved by, the Federal Energy Regulatory Commission under the Federal Power
Act, as amended, or any state regulatory commission or (b) upon fair and
reasonable terms no less favorable to the Borrower or such Significant
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.

7.05.   Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Significant Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or such Significant Subsidiary to such Person or any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or such Significant
Subsidiary, except to the extent such arrangement would not, collectively with
all similar arrangements, reasonably be expected to materially impair the
ability of the Borrower to perform its obligations under this Agreement.

7.06.   Limitation on Changes in Lines of Business. Enter into any business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto.

7.07.   Use of Proceeds. Request any Borrowing or use (and the Borrower shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use) the proceeds of the Loans, directly or
indirectly, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would



--------------------------------------------------------------------------------

 

25

 

 

result in the violation of any Sanctions applicable to any party hereto. None of
the covenants given in this Section 7.07 shall be made to any Lender
incorporated in or organized under the laws of the Federal Republic of Germany
to the extent that they would result in a violation of or conflict with the
German Foreign Trade Regulation (Außenwirtschaftsverordnung), council regulation
(EC) No 2271/1996 (EU Blocking Regulation) or any similar applicable
anti-boycott law or regulation.

7.08.   Fiscal Year. Permit the fiscal year of the Borrower to end on a day
other than December 31 or change the Borrower’s method of determining fiscal
quarters.

7.09.   Limitation on Restrictions on Distributions from Subsidiaries. Create or
otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Significant
Subsidiary to pay dividends or make any other distribution on its Capital Stock
to the Borrower, other than any encumbrance or restriction pursuant to an
agreement or instrument in effect at the Closing Date, or imposed by any
Governmental Authority.

SECTION 8. 

EVENTS OF DEFAULT

With respect to the Borrower, each of the following events shall constitute an
event of default hereunder (hereinafter called an “Event of Default”):

(a)      failure by the Borrower to pay any amount of principal of any of the
Loans, as and when due and payable; failure by the Borrower to pay any interest
on any of the Loans, any Fee or any other amount owed under this Agreement,
within five days after any such interest, Fee or other amount becomes due and
payable;

(b)      the Borrower shall fail to perform or observe any of its other
covenants or agreements contained in this Agreement or any other Loan Document
and such failure shall continue unremedied for 30 days (or in the case of
failure to observe Section 7.01, for five Business Days) after the earlier of
(i) a Financial Officer of the Borrower obtaining knowledge thereof and
(ii) receipt by the Borrower of written notice thereof from the Administrative
Agent or any Lender;

(c)      any representation or warranty made by the Borrower herein or in any
certificate or other instrument furnished in connection with this Agreement that
is qualified as to materiality shall be incorrect or any such representation or
warranty not so qualified shall be incorrect in any material respect when made
or deemed made;

(d)      default beyond any applicable grace period with respect to the Borrower
Senior Secured Indebtedness of the Borrower, or the performance of any
obligation incurred in connection with any such Indebtedness, if the effect of
such default is to permit the holder thereof, or a trustee or agent on its
behalf, to cause such Indebtedness to become due prior to its stated maturity or
any such Indebtedness shall not be paid at maturity;

(e)      default beyond any applicable grace period with respect to any
Indebtedness of the Borrower and/or any Significant Subsidiary, the outstanding
principal amount of which



--------------------------------------------------------------------------------

 

26

 

 

exceeds in the aggregate $50,000,000, or the performance of any obligation
incurred in connection with such Indebtedness if the effect of such default is
to accelerate the maturity of such indebtedness or to permit the holder thereof,
or a trustee or agent on its behalf, to cause such indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable, or if any such
Indebtedness shall not be paid at maturity;

(f)      the entry of a decree or order by a court having jurisdiction in the
premises for relief in respect of the Borrower or any Significant Subsidiary
under any Debtor Relief Law, or appointing a receiver, liquidator, assignee,
trustee, custodian or sequestrator (or similar official) the Borrower or any
Significant Subsidiary, or of any substantial part of their respective
properties, or ordering the winding-up of or liquidation of the affairs of the
Borrower or any Significant Subsidiary and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days;

(g)      the filing by the Borrower or any Significant Subsidiary of a petition
or answer or consent seeking relief under any Debtor Relief Law, or the consent
by the Borrower or any Significant Subsidiary to the institution of proceedings
thereunder or to the filing of any such petition or to the appointment or taking
possession by a receiver, liquidator, assignee, trustee, custodian or
sequestrator (or other similar official) of the Borrower or any Significant
Subsidiary or of any substantial part of their respective properties, or the
failure of the Borrower or any Significant Subsidiary generally to pay its debts
as such debts become due, or the taking of corporate action by the Borrower or
any Significant Subsidiary in furtherance of any such action;

(h)      final judgment for the payment of money exceeding an aggregate of
$50,000,000 shall be rendered or entered against the Borrower and/or any
Significant Subsidiary and the same shall remain undischarged for a period of 60
days during which execution shall not be effectively stayed or contested in good
faith;

(i)      (i) a Reportable Event shall have occurred with respect to any Plan
that reasonably could be expected to result in a liability of the Borrower to
the PBGC or to a Plan in an aggregate amount exceeding $50,000,000 and, within
30 days after the reporting of any such Reportable Event to the Administrative
Agent, the Administrative Agent shall have notified the Borrower in writing that
(i) the Required Lenders have made a determination that, on the basis of such
Reportable Event, there are reasonable grounds (A) for the termination of such
Plan by the PBGC, (B) for the appointment by the appropriate United States
District Court of a trustee to administer such Plan or (C) for the imposition of
a lien in favor of such Plan and (ii) as a result thereof an Event of Default
exists hereunder; or a trustee shall be appointed by a United States District
Court to administer any such Plan; or the PBGC shall institute proceedings to
terminate any Plan;

(j)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(except for Iberdrola, S.A.) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 20% of the outstanding common stock of the Borrower; or



--------------------------------------------------------------------------------

 

27

 

 

(k)      any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the obligations hereunder or thereunder, ceases to
be in full force and effect; or the Borrower contests in any manner the validity
or enforceability of any Loan Document;

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent, shall, at the request of, or may, with
the consent of, the Required Lenders, by written notice to the Borrower, take
any or all of the following actions, at the same or different times:
(A) terminate or reduce, as provided below, forthwith the Commitments (if any)
of the Lenders hereunder with respect to the Borrower and (B) declare the Loans
made to the Borrower and all other amounts accrued or owing by the Borrower
under this Agreement to be forthwith due and payable, whereupon such Loans and
such other amounts shall become forthwith due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding; provided,
however, that upon the occurrence of the events in paragraph (f) or (g) of
this Section 8 both of the preceding actions will automatically take place
without any notice to the Borrower or any action by the Administrative Agent or
any Lender.

SECTION 9.

DEFINITIONS

9.01.   Defined Terms. As used in this Agreement, the terms listed in
this Section 9.01 shall have the respective meanings set forth in this Section
9.01.

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus 0.5% (provided that if
the Prime Rate or NYFRB Rate shall be less than zero, such rate shall be deemed
to be zero) and (c) the Eurodollar Rate on such day (or, if such day is not a
Business Day, the next preceding Business Day) for a deposit in Dollars with a
maturity of one month plus 1.0%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean a Loan bearing interest at the ABR.

“Administrative Agent” shall have the meaning assigned to it in the recitals
hereof.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the person specified. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of



--------------------------------------------------------------------------------

 

28

 

 

such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. “Controlled” shall have a
meaning correlative thereto.

“Agreement” shall mean this Revolving Credit Agreement, as amended, supplemented
or otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and their respective Subsidiaries
concerning or relating to bribery or corruption and anti-money laundering rules
and regulations, including the Patriot Act.

“Applicable Margin” shall mean (x) in the case of Eurodollar Loans, 0.60% per
annum and (y) in the case of ABR Loans, 0.00% per annum.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean Mizuho Bank, Ltd. and The Bank of Nova Scotia, in their
respective capacities as joint lead arrangers and joint bookrunners.

“Assignee” shall have the meaning assigned to it in Section 11.02(c).

“Assignment and Acceptance” shall mean an assignment and acceptance,
substantially in the form of Exhibit A.

“Assignor” shall have the meaning assigned to it in Section 11.02(c).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“BGC” shall mean The Berkshire Gas Company, a Massachusetts gas company.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to it in the recitals hereof.



--------------------------------------------------------------------------------

 

29

 

 

“Borrower Senior Secured Indebtedness” shall mean any Indebtedness of the
Borrower secured by any Lien on property owned or acquired by it; provided that
the aggregate principal amount of Indebtedness secured by such Liens shall not
exceed $250,000,000 at any one time outstanding.

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which Lenders are open for
business in New York City; provided, however, that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
Lenders are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” shall mean as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” shall mean the first date all the conditions precedent
in Section 5.01 are satisfied or waived in accordance with Section 11.07.

“CMP” shall mean Central Maine Power Company, a Maine corporation.

“CNG” shall mean Connecticut Natural Gas Corporation, a Connecticut corporation.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.



--------------------------------------------------------------------------------

 

30

 

 

“Commitment” shall mean, as to any Lender, the obligation of such Lender to make
Loans on the Closing Date in the principal amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.01, as the same may be
changed from time to time as permitted pursuant to the terms of this Agreement.

“Commitment Percentage” shall mean, as to any Lender at any time, the percentage
that such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Loans have been funded, the percentage that the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans then outstanding.

“Compliance Certificate” shall mean a certificate duly executed by the principal
financial officer of the Borrower substantially in the form of Exhibit B.

“Consolidated Indebtedness” shall mean, with respect to the Borrower at any
date, all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, excluding debt and
interest expense arising from the application of Financial Interpretation Number
45 or 46 of the Financial Accounting Standards Board.

“Consolidated Net Income” shall mean, with respect to the Borrower at any date,
the consolidated net income, if any, after taxes, of the Borrower and its
Subsidiaries for such period determined in accordance with GAAP; provided that
Consolidated Net Income shall not be reduced or increased by the amount of any
non-cash extraordinary charges or credits that would otherwise be deducted from
or added to revenue in determining such Consolidated Net Income.

“Consolidated Net Worth” shall mean, with respect to the Borrower at any date,
all amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of the Borrower and its Subsidiaries under stockholders’ equity
determined at such date; provided, however, that in any event (and
notwithstanding a change in GAAP subsequent to the date of this Agreement)
amounts attributable to the Borrower’s and its Subsidiaries’ preferred stock
shall be included in Consolidated Net Worth.

“Consolidated Total Capitalization” shall mean, with respect to the Borrower at
any date, the sum of the Consolidated Net Worth of the Borrower and the
Consolidated Indebtedness of the Borrower.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.



--------------------------------------------------------------------------------

 

31

 

 

“Defaulting Lender” shall mean, subject to Section 11.16(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans on the Closing Date
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due; (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower); or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
(A) proceeding under any Debtor Relief Law or (B) Bail-In Action or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such equity interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 11.16(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Dollars” or “$” shall mean lawful money of the United States of America.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



--------------------------------------------------------------------------------

 

32

 

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
Assignee under Section 11.02 (subject to such consents, if any, as may be
required thereunder).

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment
(including natural resources, wetlands, flora and fauna), as now or may at any
time hereafter be in effect.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” shall mean with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurodollar Base
Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at the Eurodollar Rate.



--------------------------------------------------------------------------------

 

33

 

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

          Eurodollar Base Rate           

1.00 - Eurocurrency Reserve

Requirements

“Event of Default” shall mean any of the events specified
in Section 8, provided that any requirement for the giving of notice, the lapse
of time, or both, has been satisfied.

“Exchange Act” shall have the meaning assigned to it in Section 8(j).

“Facility” shall mean the Commitments and the Loans made thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by
it; provided that if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Financial Officer” shall mean the principal financial officer, principal
accounting officer, treasurer or controller of the Borrower or any vice
president of the Borrower whose primary responsibility is for financial matters.

“Funding Office” shall mean the office of the Administrative Agent specified
in Schedule 11.01 or such other office as may be specified from time to time by
the Administrative Agent as its funding office by written notice to the Borrower
and the Lenders.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.



--------------------------------------------------------------------------------

 

34

 

 

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
the Borrower in good faith.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

“Indebtedness” shall mean of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables not overdue more than 60 days incurred in the ordinary course of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all liabilities of such Person as an account party under
acceptances, letters of credit (other than trade letters of credit), surety
bonds or similar arrangements, (g) the liquidation value of all preferred
Capital Stock of such Person that is redeemable at the option of the holder
thereof or that has any mandatory dividend, redemption or other required payment
that could be required thereunder prior to the date that is one year after the
Termination Date, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in



--------------------------------------------------------------------------------

 

35

 

 

clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. Indebtedness shall not include
Indebtedness of the Borrower arising from the application of Financial
Interpretation Number 45 of the Financial Accounting Standards Board, Financial
Interpretation Number 46 of the Financial Accounting Standards Board or Issue
No. 01-08 of the Emerging Issues Task Force (EITF).

“Interest Payment Date” shall mean (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any
Eurodollar Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending one week or one, two, three or six months thereafter, as the Borrower may
elect, and (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing and ending on the earliest of (i) the next succeeding March 31,
June 30, September 30 or December 31, (ii) the Termination Date and (iii) the
date such Borrowing is repaid or prepaid in accordance with Sections 2.02 or
2.08; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate (for the shortest period for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, as of the Specified Time on the Quotation Day for such Interest
Period. When determining the rate for a period which is less than



--------------------------------------------------------------------------------

 

36

 

 

the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for
Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select.

“Lenders” shall have the meaning as defined in the preamble hereto.

“Lending Office” shall mean (a) initially, for each Lender, its branch office or
offices located as of the date hereof at its address set forth in such Lender’s
Administrative Questionnaire and (b) subsequently, such other branch (or
affiliate) of each Lender as such Lender may designate by notice in writing to
the Borrower and the Administrative Agent as the branch (or affiliate) from
which ABR Loans or Eurodollar Loans will thereafter be made hereunder and for
the account of which all payments by the Administrative Agent of principal of,
and interest on, ABR Loans or Eurodollar Loans, as the case may be, will
thereafter be made.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan Documents” shall mean this Agreement and the Notes (if any).

“Loans” shall have the meaning assigned to it in Section 1.01(a).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Maximum Rate” shall have the meaning assigned to it in Section 11.12.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 11.07 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-U.S. Lender” shall have the meaning assigned to it in Section 2.16(f).

“Note” shall mean, if requested by any Lender, the promissory note of the
Borrower in favor of the Lender in substantially the form of Exhibit C, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.

“NYFRB Rate” means for any day, the greater of (a) the federal funds effective
rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any



--------------------------------------------------------------------------------

 

37

 

 

day that is not a banking day, for the immediately preceding banking day);
provided that if none of such rates are published for any day that is a business
day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. (New York time) on such day received to the Administrative Agent
from a federal funds broker of recognized standing selected by it; provided
further, that each such rate shall not be less than zero.

“NYSEG” shall mean New York State Electric & Gas Corporation, a New York
corporation.

“Other Taxes” shall have the meaning assigned to it in Section 2.16(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time) and published on the next succeeding business day by
the Federal Reserve Bank of New York as an overnight bank funding rate (from and
after such date as the Federal Reserve Bank of New York shall commence to
publish such composite rate).

“Participant” shall have the meaning assigned to it in Section 11.02(b).

“Participant Register” shall have the meaning assigned to it
in Section 11.02(b).

“PATRIOT Act” shall have the meaning assigned to in in Section 11.15.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of the
Borrower or any Significant Subsidiary.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).

“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Register” shall have the meaning assigned to it in Section 11.02(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.



--------------------------------------------------------------------------------

 

38

 

 

“Related Party” shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan.

“Required Lenders” shall mean at any time, at least two Lenders that
collectively hold more than 50% of the outstanding aggregate principal amount of
the Loans. The Loans of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“RGE” shall mean Rochester Gas and Electric Corporation, a New York corporation.

“S&P” shall mean S&P Global Ratings.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“SCG” shall mean The Southern Connecticut Gas Company, a Connecticut
corporation.

“Screen Rate” has the meaning assigned to it in the definition of “Eurodollar
Base Rate.”



--------------------------------------------------------------------------------

 

39

 

 

“Specified Time” shall mean 11:00 a.m., London time.

“Significant Subsidiary” shall mean, at any particular time, any Subsidiary of
the Borrower that would be a “significant subsidiary” of the Borrower within the
meaning of Rule 1-02 under Regulation S-X promulgated by the SEC, including
without limitation Avangrid Renewables Holdings, Inc., Avangrid Renewables, LLC,
NYSEG, RGE, CMP, UI, CNG, SCG and BGC.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Taxes” shall have the meaning assigned to it in Section 2.16(a).

“Termination Date” shall mean June 30, 2021.

“Total Commitments” shall mean, as of a given date, the aggregate Commitments of
the Lenders on such date.

“Transferee” shall have the meaning assigned to it in Section 2.16(a).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate and the ABR.

“UI” shall mean The United Illuminating Company, a specially chartered
Connecticut corporation.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

9.02.  Terms Generally. The definitions in Section 9.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Sections, Exhibits and Schedules shall be deemed references to Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, including the word “consolidated,” as such term is
applicable to the Borrower.



--------------------------------------------------------------------------------

 

40

 

 

SECTION 10. 

THE ADMINISTRATIVE AGENT

The Lenders and the Administrative Agent agree among themselves as follows:

10.01.  Appointment and Authority of Administrative Agent. Each of the Lenders
hereby irrevocably appoints Mizuho Bank, Ltd. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as set forth in Section 10.08, the provisions of
this Section 10 are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

10.02.  Reliance by Administrative Agent; Delegation by Administrative Agent.

(a)      The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement,
communication, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and correct and to have been signed, sent or
otherwise authenticated by the proper Person(s). The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

(b)      The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent



--------------------------------------------------------------------------------

 

41

 

 

acted with gross negligence or willful misconduct in the selection of such
sub-agents. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any recitals, statements, representations or warranties
herein or the contents of any document delivered in connection herewith, or be
liable for failing to ascertain or to make any inquiry concerning the
performance or observance by the Borrower of any of the terms, conditions,
covenants or agreements contained in this Agreement or any other Loan Documents.
The Administrative Agent shall not be responsible to the Lenders or the holders
of any Notes for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or such Notes. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
until it shall have received from the payee of such Note notice, given as
provided herein, of the transfer thereof in compliance with Section 11.02. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders and each subsequent holder of any Note. Neither the Administrative
Agent nor any of its directors, officers, employees or agents shall have any
responsibility to the Borrower on account of the failure of or delay in
performance or breach by any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or the Borrower of any of their respective obligations hereunder or
under the other Loan Documents.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.

10.03.  No Amendment to Administrative Agent’s Duties Without Consent.

(a)      The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall not,



--------------------------------------------------------------------------------

 

42

 

 

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of their respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b)      The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8 or 11.07) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower or a Lender.

(c)      The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)      The Administrative Agent shall not be bound by any waiver, amendment,
supplement or modification of this Agreement that affects its duties as
Administrative Agent under this Agreement unless it shall have given its prior
written consent as Administrative Agent thereto.

10.04.  Responsibilities of Administrative Agent. The Administrative Agent is
hereby expressly authorized by the Lenders, without hereby limiting any implied
authority, (i) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received in like funds, and (ii) to promptly distribute to each Lender copies of
all notices, financial statements and other materials delivered by the Borrower
pursuant to this Agreement as received by the Administrative Agent. In the event
that (x) the Borrower fails to pay when due the principal of or interest on any
Loan or (y) the Administrative Agent receives notice from the Borrower or any
Lender of the occurrence of an Event of Default or other condition or event, in
each case the Administrative Agent shall promptly give written notice thereof to
the Lenders and shall take such action with respect to such Event of Default or
other condition or event as it shall be directed in writing to take by the
Required Lenders; provided, however, that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may take
such action or refrain from taking such action with respect to such Event of
Default or other condition or event as it shall deem advisable in the best
interests of the Lenders. The Administrative Agent shall promptly deliver any
bill required to be delivered by the Administrative Agent to the relevant
Borrower.



--------------------------------------------------------------------------------

 

43

 

 

10.05.  Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03 and 11.03) allowed in such judicial
proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.03 and 11.03.

10.06.  Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.07.  Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking any action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders agrees that the Administrative Agent shall not
have any responsibility for the accuracy or adequacy of any information
contained in any document, or any oral information, supplied to such Lender by
the Borrower directly or through the Administrative Agent.

10.08.  Resignation of Administrative Agent.



--------------------------------------------------------------------------------

 

44

 

 

(a)      The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000, or an Affiliate
of any such bank with an office in New York, New York. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)      With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders or the retiring Administrative Agent appoint a
successor Administrative Agent as provided for in Section 10.08(a). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
by the Borrower to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of
this Section 10 and Section 11.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

10.09.  No Other Duties. Anything herein to the contrary notwithstanding, none
of the Arrangers or any other agents from time to time listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

SECTION 11. 

MISCELLANEOUS

11.01.  Notices.

(a)      Any notice shall be conclusively deemed to have been received by a
party hereto and be effective on the day on which delivered to such party at the
address set forth below (or at such other address as such party shall specify to
the other parties in writing):



--------------------------------------------------------------------------------

 

45

 

 

(i)      if to the Administrative Agent or the Borrower, at the address thereof
set forth in Schedule 11.01; and (ii) if to any of the Lenders, at the address
specified in its Administrative Questionnaire, or if a Lender is a Lender by
virtue of an assignment, to it at its address (or facsimile number) set forth in
the Assignment and Acceptance pursuant to which such Lender shall have become a
party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or other telegraphic communications equipment of the sender, or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 11.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 11.01.

(b)      Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under Section 2 by electronic
communication. The Administrative Agent or the relevant Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)      Any party hereto may change its address (including email address) or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)      The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or



--------------------------------------------------------------------------------

 

46

 

 

other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent any Lender by means of electronic communications pursuant to
this Section 11.01, including through the Platform.

11.02.  Successors and Assigns; Participations, Assignments and Designations.

(a)       This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions
of Section 11.02(c), (ii) by way of participation in accordance with the
provisions of Section 11.02(b) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.02(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided
in Section 11.02(b) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, in accordance with applicable law, at any time sell
participations to any Person (other than a natural person or the Borrower or any
Affiliate or Subsidiary of the Borrower) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible for the performance thereof, (iii) such Lender shall remain
the holder of any such Loan for all purposes under this Agreement and the other
Loan Documents and (iv) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent



--------------------------------------------------------------------------------

 

47

 

 

that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii)      Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of all
Lenders pursuant to Section 11.07 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.09,
2.10, 2.12 and 2.16 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.02(c); provided that such
Participant agrees to be subject to the provisions of Section 2.11 as if it were
an Assignee under Section 11.02(c); provided further that no Participant shall
be entitled to receive any greater amount pursuant
to Section 2.09, 2.10, 2.12 or 2.16 than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.06 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14 as though it
were a Lender.

(c) (i) Any Lender (an “Assignor”) may, in accordance with applicable law, at
any time and from time to time assign to any Lender, any Affiliate of any Lender
or any Approved Fund or, with the consent (which shall not be unreasonably
withheld or delayed) of the Borrower and the Administrative Agent (provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof), to any other Person (other
than the Borrower, any Subsidiary or Affiliate of the Borrower, any Defaulting
Lender or any other Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing, or any natural person) (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance, executed by such Assignee, such Assignor and any
other Person whose consent is required pursuant to this Section 11.02(c), and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that no such assignment to an Assignee (other than any
Lender, any affiliate of any Lender or any Approved Fund) shall be in an
aggregate principal amount of less than $5,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent. For purposes of
the proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its related Approved Funds, if
any. Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance,



--------------------------------------------------------------------------------

 

48

 

 

(x) the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.09, 2.12, 2.16 and 11.03. Notwithstanding any provision
of this Section 11.02, the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing with respect to the Borrower.

(ii)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable Assignee and Assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this Section 11.02(c)(ii), then the Assignee of such interest shall be deemed to
be a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d)      The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at its address referred to
in Schedule 11.01 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and the principal amount of the Loans owing to,
each Lender from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. Any assignment of any Loan,
whether or not evidenced by a Note, shall be effective only upon appropriate
entries with respect thereto being made in the Register (and each Note shall
expressly so provide). Any assignment or transfer of all or part of a Loan
evidenced by a Note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance, and thereupon one or
more new Notes shall be issued to the designated Assignee.

(e)      Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required
by Section 11.02(c), together with



--------------------------------------------------------------------------------

 

49

 

 

payment to the Administrative Agent of a registration and processing fee of
$3,500, the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register on
the effective date determined pursuant thereto.

(f)      For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section 11.02 concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank or any other central bank
having jurisdiction over such Lender in accordance with applicable law. The
parties to this Agreement further acknowledge that any such pledge or assignment
shall not release such Lender from any of its obligations hereunder or
substitute any pledge or assignee for such Lender as a party hereto.

(g)      The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 11.02(f).

11.03.   Expenses; Indemnity.

(a)      The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred (i) by the Administrative Agent in connection with the preparation of
this Agreement or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), including the reasonable fees and
disbursements of counsel to the Administrative Agent, and (ii) by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement or in connection
with the Loans made or any Notes issued hereunder, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Lenders.

(b)      The Borrower agrees to indemnify the Administrative Agent, each Lender,
the Arrangers and each Related Party of any of the foregoing Persons (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower) other than such Indemnitee and its Related Parties arising out of,
in any connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds of therefrom, (iii) any violation of, or noncompliance with, any
Environmental Law, any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any environmental liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any



--------------------------------------------------------------------------------

 

50

 

 

Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)      The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any of the other Loan Documents, or any investigation made by or on
behalf of the Administrative Agent or any Lender. All amounts due under
this Section 11.03 shall be payable on written demand therefor.

(d)      To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 11.03(a) or 11.03(b) to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate principal amount of all Loans outstanding at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.

(e)      To the fullest extent permitted by applicable law, the Borrower shall
not assert, and each of them hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in Section 11.03(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.04.   Effectiveness. This Agreement shall become effective on the Closing
Date, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender.

11.05.   Survival of Agreement; Benefit to Successors and Assigns. All
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by the Lenders
of the Loans herein contemplated and the execution and delivery to the Lenders
of any Notes evidencing such Loans and shall continue in



--------------------------------------------------------------------------------

 

51

 

 

full force and effect so long as any portion of any of such Notes is outstanding
and unpaid and to the extent prior to the Termination Date. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party and all covenants,
promises and agreements by or on behalf of the Borrower which are contained in
this Agreement shall bind and inure to the benefit of the successors and assigns
of the Lenders; provided, however, that no interest, rights or duties herein may
be assigned by the Borrower without the prior written approval of all the
Lenders.

11.06.   Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 11.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it is exercising such
right of setoff. The rights of each Lender and its Affiliates under
this Section 11.06 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.07.   Waivers; Amendment.

(a)      No failure or delay of the Administrative Agent or any Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 11.07(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

(b)      Except for replacing any Lender in accordance with the procedures
specified in Section 2.11, neither this Agreement nor any provision hereof may
be waived, amended or



--------------------------------------------------------------------------------

 

52

 

 

modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of,
or any scheduled principal payment date or date for the payment of any interest
on, any Loan, or waive or excuse any such payment or any part thereof, or
decrease rate of interest on any Loan, without the prior written consent of each
Lender directly affected thereby, (ii) change or extend the Commitment of any
Lender without the prior written consent of such Lender, (iii) amend or modify
the provisions of Section 2.13, Section 2.14, this Section 11.07 or the
definition of “Required Lenders,” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender, or (iv) amend the last sentences of
Sections 4.14, 6.04 or 7.07 without the prior written consent of Required
Lenders and each Lender incorporated or organized under the laws of the Federal
Republic of Germany; provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Any waiver,
amendment or modification authorized by this Section 11.07 shall apply equally
to each of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans.

(c)      Any request by the Borrower for a modification, amendment or waiver of
any provision of this Agreement or any other Loan Document shall be made in
writing to the Administrative Agent and the Administrative Agent shall promptly
communicate such request to the Lenders. Any such waiver, consent or approval
granted by the Required Lenders (and such other Persons as may be required under
this Section 11.07) shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstances.

(d)      No waiver by the Administrative Agent or any Lender of any breach or
default of or by the Borrower under this Agreement shall be deemed a waiver of
any other previous breach or default or any thereafter occurring.

(e)      In connection with any waiver, determination or direction relating to
any part of Sections 4.14, 6.04(c) or 7.07 of which a Lender does not have the
benefit, the Commitment and Loans of that Lender will be excluded for the
purpose of determining whether the consent of the requisite Lenders has been
obtained or whether the determination or direction by the requisite Lenders has
been made.

11.08.   Severability. In the event any one or more provisions contained in this
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.



--------------------------------------------------------------------------------

 

53

 

 

11.09.   Headings. The Section headings in this Agreement are for convenience
only and shall not affect the construction hereof.

11.10.   Governing Law; Jurisdiction.

(a)      This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and governed by the laws of the State of New York.

(b)      The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c)      The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in Section 11.10(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)      Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 11.01. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law

11.11.   Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute but one agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (e.g. “.pdf” or
“.tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.



--------------------------------------------------------------------------------

 

54

 

 

11.12.   Interest Rate Limitation. Notwithstanding anything herein or in any
other Loan Document to the contrary, if at any time the applicable interest
rate, together with all charges which are treated as interest under applicable
law (collectively the “Charges”), as provided for herein or in any other
document executed in connection herewith, or otherwise contracted for, charged,
received, taken or reserved by any Lender, shall exceed the maximum lawful rate
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable under the Loan held by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.

11.13.   Entire Agreement. This Agreement, the other Loan Documents, any
separate letter agreements with respect to fees payable to the Administrative
Agent and any Assignment and Acceptance (executed pursuant to Section 11.02 of
this Agreement) constitute the entire contract between the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

11.14.   Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (i) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in this Section 11.14.

11.15.   USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
PATRIOT Act.

11.16.   Defaulting Lenders.

(a)      Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:

(i)      Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.



--------------------------------------------------------------------------------

 

55

 

 

(ii)      Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant
to Section 11.06 shall be applied at such time or times as may be determined by
the Administrative Agent as follows:

(A)      first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;

(B)      second, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(C)      third, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement;

(D)      fourth, to the payment of any amounts owing to the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

(E)      fifth, so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(F)      sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 11.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(b)      If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided further that except



--------------------------------------------------------------------------------

 

56

 

 

to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

11.17.   Certain Acknowledgements. The Borrower hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrower and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the
Borrower on other matters, and the relationship between the Credit Parties, on
the one hand, and the Borrower, on the other hand, in connection herewith and
therewith is solely that of creditor and debtor, (b) the Credit Parties, on the
one hand, and the Borrower, on the other hand, have an arm’s length business
relationship that does not directly or indirectly give rise to, nor do the
Borrower rely on, any fiduciary duty to the Borrower or their affiliates on the
part of the Credit Parties, (c) the Borrower is capable of evaluating and
understanding, and the Borrower understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Borrower has been advised that the Credit Parties are engaged
in a broad range of transactions that may involve interests that differ from the
Borrower’s interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Borrower, (e) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent the
Borrower has deemed appropriate in the negotiation, execution and delivery of
this Agreement and the other Loan Documents, (f) each Credit Party has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by it and the relevant parties, has not been, is not, and will
not be acting as an advisor, agent or fiduciary for the Borrower, any of its
Affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Borrower or its Affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those
obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Borrower or any such
Affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Borrower and the Credit Parties. For
purposes of this Section 11.17, “Credit Party” means each of the Lenders, the
Administrative Agent and the Arrangers.

11.18.   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;



--------------------------------------------------------------------------------

 

57

 

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

 

 

AVANGRID, INC. By:     /s/ Howard Coon                          
                   Name: Howard Coon Title:   Vice President – Treasurer

 

By:     /s/ Scott Tremble                                               Name:
Scott Tremble Title:   Senior Vice President – Controller

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Administrative Agent and as a Lender
By:     /s/ Edward Sacks                                               Name:
Edward Sacks Title:   Authorized Signatory

 

 

THE BANK OF NOVA SCOTIA, as a Lender
By:     /s/ Lawrence Berger                                               Name:
Lawrence Berger Title:   Managing Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01

 

 

Lender    Commitment  

Mizuho Bank, Ltd.

   $       250,000,000.00  

The Bank of Nova Scotia

   $ 250,000,000.00  

Total Commitment

   $ 500,000,000.00  



--------------------------------------------------------------------------------

Schedule 4.04

Litigation

New York State Department of Public Service Investigation of the Preparation for
and Response to the March 2018 Winter Storms

In March 2018, following two severe winter storms that impacted more than one
million electric utility customers in New York, including 520,000 NYSEG and
RG&E customers, the NYPSC initiated a comprehensive investigation of all the New
York electric utilities’ preparation and response to those events. The
investigation was expanded to include other 2018 New York spring storm events.

On April 18, 2019, the NYDPS staff issued a report (the 2018 Staff Report) of
the findings from their investigation. The 2018 Staff Report identifies 94
recommendations for corrective actions to be implemented in the utilities
Emergency Response Plans (ERP). The report also identified potential violations
by several of the utilities, including NYSEG and RG&E.

Also on April 18, 2019, the NYPSC issued an Order Instituting Proceeding and to
Show Cause directed to all major electric utilities in New York, including NYSEG
and RG&E. The order directs the utilities, including NYSEG and RG&E, to show
cause why the NYPSC should not pursue civil penalties, and/or administrative
penalties for the apparent failure to follow their respective ERPs as approved
and mandated by the NYPSC. The NYPSC also directs the utilities, within 30 days,
to address whether the NYPSC should mandate, reject or modify in whole or in
part, the 94 recommendations contained in the 2018 Staff Report. On May 20,
2019, NYSEG and RG&E responded to the portion of the Order to Show Cause with
respect to the recommendations contained in the 2018 Staff Report. The response
to the penalty portion of The Order to Show Cause was originally due 5/20/19,
however, NYSEG/RGE received a series of extensions through 12/13/19 to conduct
formal settlement discussions with DPS Staff. A joint Settlement Agreement was
drafted reflecting a total of $10.5 million in penalties ($9.0 million at NYSEG
and $1.5 million at RG&E) and filed at the NY PSC on 12/17/19.

NYPSC Directs Counsel to Commence Judicial Enforcement Proceeding Against NYSEG

On April 18, 2019, the NYPSC issued an Order Directing Counsel to the Commission
to commence a special proceeding or an action in New York State Supreme Court to
stop and prevent ongoing future violations by NYSEG of NYPSC regulations and
orders. On December 24, 2019 the PSC filed a Verified Petition to commence the
action against NYSEG. Also on December 24, 2019 NYSEG and the PSC settled the
causes of action asserted in the Verified Petition and entered into a Consent
and Stipulation. That same day, NYSEG and the PSC submitted a joint motion to
the Court requesting that the Court approve and enter a Consent Order and
Judgment reflecting the settlement.



--------------------------------------------------------------------------------

Schedule 4.11

Environmental and Safety Matters

Waste Sites

The Environmental Protection Agency and various state environmental agencies, as
appropriate, have notified us that we are among the potentially responsible
parties that may be liable for costs incurred to remediate certain hazardous
substances at twenty-five waste sites, which do not include sites where gas was
manufactured in the past. Sixteen of the twenty-five sites are included in the
New York State Registry of Inactive Hazardous Waste Disposal Sites; six sites
are included in Maine’s Uncontrolled Sites Program and one site is included on
the Massachusetts Non-Priority Confirmed Disposal Site list. The remaining sites
are not included in any registry list. Finally, seven of the twenty-five sites
are also included on the National Priorities list. Any liability may be joint
and several for certain sites.

We have recorded an estimated liability of $5 million related to ten of the
twenty-five sites. We have paid remediation costs related to the remaining
fifteen sites and do not expect to incur additional liabilities. Additionally,
we have recorded an estimated liability of $8 million related to another eleven
sites where we believe it is probable that we will incur remediation costs
and/or monitoring costs, although we have not been notified that we are among
the potentially responsible parties or that we are regulated under State
Resource Conservation and Recovery Act programs. It is possible the ultimate
cost to remediate these sites may be significantly more than the accrued amount.
Our estimate for costs to remediate these sites ranges from $12 million to
$21 million as of September 30, 2019. Factors affecting the estimated
remediation amount include the remedial action plan selected, the extent of site
contamination, and the allocation of the clean-up costs.

Manufactured Gas Plants

We have a program to investigate and perform necessary remediation at our
fifty-three sites where gas was manufactured in the past (Manufactured Gas
Plants, or MGPs). Eight sites are included in the New York State Registry; three
sites are included in the New York State Department of Environmental
Conservation Multi-Site Order on Consent; three sites are part of Maine’s
Voluntary Response Action Program with two such sites part of Maine’s
Uncontrolled Sites Program. The remaining sites are not included in any registry
list. We have entered into consent orders with various environmental agencies to
investigate and, where necessary, remediate forty-one of the fifty-three sites.

Our estimate for all costs related to investigation and remediation of the
fifty-three sites ranges from$ 168 million to $423 million as of September 30,
2019. Our estimate could change materially based on facts and circumstances
derived from site investigations, changes in required remedial actions, changes
in technology relating to remedial alternatives and changes to current laws and
regulations.

Certain of our Connecticut and Massachusetts regulated gas companies own or have
previously owned properties where MGPs had historically operated. MGP operations
have led to contamination of soil and groundwater with petroleum hydrocarbons,
benzene and metals, among other things, at these properties, the regulation and
cleanup of which is regulated by the



--------------------------------------------------------------------------------

federal Resource Conservation and Recovery Act as well as other federal and
state statutes and regulations.

Each of the companies has or had an ownership interest in one or more such
properties contaminated as a result of MGP-related activities. Under the
existing regulations, the cleanup of such sites requires state and at times,
federal, regulators’ involvement and approval before cleanup can commence. In
certain cases, such contamination has been evaluated, characterized and
remediated. In other cases, the sites have been evaluated and characterized, but
not yet remediated.

Finally, at some of these sites, the scope of the contamination has not yet been
fully characterized; no liability was recorded related to these sites as of
September 30, 2019 and no amount of loss, if any, can be reasonably estimated at
this time. In the past, the companies have received approval for the recovery of
MGP-related remediation expenses from customers through rates and will seek
recovery in rates for ongoing MGP-related remediation expenses for all of their
MGP sites.

As of September 30, 2019 and December 31, 2018, the liability associated with
our MGP sites in Connecticut, the remediation costs of which could be
significant and will be subject to a review by PURA as to whether these costs
are recoverable in rates, was $97 million and $99 million, respectively.

Our total recorded liability to investigate and perform remediation at all known
inactive MGP sites discussed above and other sites was$ 353 million and
$366 million as of September 30, 2019 and December 31, 2018, respectively. We
recorded a corresponding regulatory asset, net of insurance recoveries and the
amount collected from FirstEnergy, as described below, because we expect to
recover the net costs in rates. Our environmental liability accruals are
recorded on an undiscounted basis and are expected to be paid through the year
2055.

FirstEnergy - NYSEG

NYSEG sued FirstEnergy under the Comprehensive Environmental Response,
Compensation, and Liability Act to recover environmental cleanup costs at
sixteen former MGP sites, which are included in the discussion above. In July
2011, the District Court issued a decision and order in NYSEG’s favor, requiring
FirstEnergy to pay NYSEG approximately $60 million for past and future clean-up
costs at the sixteen sites in dispute. On September 9, 2011, FirstEnergy paid
NYSEG $30 million, representing their share of past costs of $27 million and
pre-judgment interest of $3 million.

FirstEnergy appealed the decision to the Second Circuit Court of Appeals. On
September 11, 2014, the Second Circuit Court of Appeals affirmed the District
Court’s decision in NYSEG’s favor, but modified the decision for nine sites,
reducing NYSEG’s damages for incurred costs from $27 million to $22 million,
excluding interest, and reducing FirstEnergy’s allocable share of future costs
at these sites. NYSEG refunded FirstEnergy the excess $5 million in November
2014.

 

6



--------------------------------------------------------------------------------

FirstEnergy remains liable for a substantial share of clean up expenses at nine
MGP sites. Based on current projections, FirstEnergy’s share is estimated at
approximately $22 million. This amount is being treated as a contingent asset
and has not been recorded as either a receivable or a decrease to the
environmental provision. Any recovery will be flowed through to NYSEG customers.

English Station - UI

In January 2012, Evergreen Power, LLC (Evergreen Power) and Asnat Realty LLC
(Asnat), then owners of a former generation site on the Mill River in New Haven
(the English Station site) that UI sold to Quinnipiac Energy in 2000, filed a
lawsuit in federal district court in Connecticut related to environmental
remediation at the English Station Site. This proceeding was stayed in 2014
pending resolutions of other proceedings before the Connecticut Department of
Energy and Environmental Protection (DEEP) concerning the English Station site.
In December 2016, the court administratively closed the file without prejudice
to reopen upon the filing of a motion to reopen by any party.

In December 2013, Evergreen Power and Asnat filed a subsequent lawsuit related
to the English Station site. On April 16, 2018, the plaintiffs filed a revised
complaint alleging fraud and unjust enrichment against UIL and UI and adding
former UIL officers as named defendants alleging fraud. On February 21, 2019,
the court granted our Motion to Strike with respect to all counts except for the
count against UI for unjust enrichment. The counts stricken include all counts
against the individual defendants as well as against UIL. The plaintiffs filed a
motion to appeal the court’s dismissal. We cannot predict the outcome of this
matter.

On April 8, 2013, DEEP issued an administrative order addressed to UI, Evergreen
Power, Asnat and others, ordering the parties to take certain actions related to
investigating and remediating the English Station site. This proceeding was
stayed while DEEP and UI continue to work through the remediation process
pursuant to the consent order described below. Status reports are periodically
filed with DEEP.

On August 4, 2016, DEEP issued a partial consent order (the consent order),
that, subject to its terms and conditions, requires UI to investigate and
remediate certain environmental conditions within the perimeter of the English
Station site. Under the consent order, to the extent that the cost of this
investigation and remediation is less than $30 million, UI will remit to the
State of Connecticut the difference between such cost and $30 million to be used
for a public purpose as determined in the discretion of the Governor of the
State of Connecticut, the Attorney General of the State of Connecticut and the
Commissioner of DEEP. UI is obligated to comply with the terms of the consent
order even if the cost of such compliance exceeds $30 million. Under the terms
of the consent order, the State will discuss options with UI on recovering or
funding any cost above $30 million such as through public funding or recovery
from third parties; however, it is not bound to agree to or support any means of
recovery or funding. UI has initiated its process to investigate and remediate
the environmental conditions within the perimeter of the English Station site
pursuant to the consent order.

As of September 30, 2019 and December 31, 2018, the amount reserved for this
matter was $16 million and $20 million, respectively. We cannot predict the
outcome of this matter.

 

7



--------------------------------------------------------------------------------

Schedule 7.03

First Mortgage Bond Indentures

Indenture of Mortgage Dated as of May 1, 2009 from Central Maine Power Company
to The Bank of New York Mellon Trust Company, N.A., as Trustee (as supplemented
and amended)

Indenture dated September 1, 1918 from Rochester Gas and Electric Corporation to
Bankers Trust Company (as supplemented and amended)

Indenture between The Southern Connecticut Gas Company (formerly, The Bridgeport
Gas Light Company) and The Bridgeport City Trust Company, as Trustee, dated as
of March 1, 1948 (as supplemented and amended)

 

Notice Addresses

 

 

 

 

Administrative Agent

  

Primary Contact:

 

Mizuho Bank, Ltd.

Harborside Financial Center

1800 Plaza Ten

Jersey City, New Jersey 07311

Attn: Flora Lio

Phone: (201) 626-9516

Email: LAU_Agent@mizuhogroup.com

 

 

Borrower

  

Primary Contact:

 

One City Center, 5th Floor
Portland, ME 04101
Attn:    Howard Coon
Phone: (207) 629-1280
Email: howard.coon@avangrid.com

  

Secondary Contact:

 

180 Marsh Hill Road

Orange, CT 06477
Attn:    Doris Bernardi
Phone: (203) 499-2230
Email: doris.bernardi@uinet.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

                         , 20    

Reference is made to the Term Loan Credit Agreement, dated as of December 31,
2019 (the “Credit Agreement”), among Avangrid, Inc., a New York corporation (the
“Borrower”), the Lenders (as defined herein) and Mizuho Bank, Ltd., as
administrative agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meanings.

[●] (the “Assignor”) and [●] (the “Assignee”) agree as follows:

1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, a [●]% interest in and
to all the Assignor’s rights and obligations under the Credit Agreement as of
the Effective Date (as defined below) (including, without limitation, such
percentage interest in the Commitment of the Assignor on the Effective Date and
such percentage interest in each Loan owing to the Assignor outstanding on the
Effective Date together with such percentage interest in all unpaid interest and
Facility Fees accrued to the Effective Date).

2.        The Assignor (i) represents that as of the date hereof, its Commitment
(without giving effect to assignments thereof which have not yet become
effective) is $[●] and the outstanding principal balance of its Loans (unreduced
by any assignments thereof which have not yet become effective) is $[●]; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their respective obligations under the Credit Agreement, any
Note or any other instrument or document furnished pursuant hereto or thereto.

3.        The Assignee (i) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (ii) confirms that it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Person which has become a Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; and (iv) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with their terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.

 

A-1



--------------------------------------------------------------------------------

4.        The effective date of this Assignment and Acceptance shall be [●] (the
“Effective Date”).

5.        Upon acceptance and recording pursuant to paragraph (e) of
Section 11.02 of the Credit Agreement, from and after the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Notes or any other instrument or document
furnished pursuant hereto or thereto and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6.        This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of State of New York.

[Remainder of Page Intentionally Left Blank]

 

A-2



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR], as Assignor

By:                                                               Name:   Title:
[Address of Assignor]

 

[NAME OF ASSIGNEE], as Assignee By:                                         
                     Name:   Title: [Address of Assignee]

 

A-3



--------------------------------------------------------------------------------

[Acknowledged and consented to this     day of            ,        .]1

 

[NAME OF CONSENTING PARTY]

By:                                                               Name:   Title:

 

 

1 

Insert if required pursuant to Section 11.02(c) of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

[Date]

This Compliance Certificate is delivered pursuant to Section 6.01(c) of the Term
Loan Credit Agreement, dated as of December 31, 2019 (the “Credit Agreement”),
among Avangrid, Inc., a New York corporation (the “Borrower”), the Lenders (as
defined herein) and Mizuho Bank, Ltd., as administrative agent (the
“Administrative Agent”).

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

1.        I am a duly elected, qualified and acting Financial Officer certifying
on behalf of the Borrower.

2.        I have reviewed and am familiar with the contents of this Certificate.

3.        I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].

4.        To the best of my knowledge, the Borrower during such accounting
period has observed or performed in all material respects all of its covenants
and other agreements, and has satisfied every condition contained in the Credit
Agreement and the other Loan Documents to which it is party to be observed,
performed or satisfied by it.

5.        Attached hereto as Attachment 2 are the computations showing
compliance with the covenant set forth in Section 7.01 of the Credit Agreement
as of the last day of the fiscal [quarter] [year].

[Remainder of Page Intentionally Left Blank]

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the day and year
first written above.

 

 

 

Name: Title:

 

B-2



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,           , and pertains
to the period from           ,            to             ,             .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$[  ]       [Date]

FOR VALUE RECEIVED, the undersigned, Avangrid, Inc., a New York corporation (the
“Borrower”), hereby promises to pay to the order of [●] (the “Lender”) on the
Termination Date at the Funding Office, in lawful money of the United States and
in immediately available funds, the principal amount of the lesser of (a) [●]
DOLLARS ($[●]) and (b) the aggregate unpaid principal amount of all Loans of the
Lender made to the Borrower outstanding under the Credit Agreement.

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in the Credit Agreement.

The holder of this Note is authorized to record the Borrowing Date, Type and
amount of each Loan of the Lender outstanding under the Credit Agreement, the
date and amount of each payment or prepayment of principal hereof, and the date
of each interest rate conversion or continuation pursuant to Section 2.07 of the
Credit Agreement and the principal amount subject thereto, on the schedules
annexed hereto and made a part hereof and any such recordation shall constitute
prima facie evidence of the accuracy of the information so recorded; provided
that the failure of the Lender to make any such recordation (or any error in
such recordation) shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

This Note is one of the Notes referred to in the Term Loan Credit Agreement,
dated as of December 31, 2019(the “Credit Agreement”), among, inter alia, the
Borrower, the lenders from time to time party thereto and Mizuho Bank, Ltd., as
administrative agent, and is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

C-1



--------------------------------------------------------------------------------

AVANGRID, INC.

By:  

 

  Name:   Title:

 

By:  

 

  Name:   Title:

 

C-2



--------------------------------------------------------------------------------

Schedule A to

Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of
ABR Loans

  

Amount
Converted to
ABR Loans

 

Amount of
Principal Repaid

  

Amount Converted to
Eurodollar Loans

  

Unpaid Principal
Balance of

ABR Loans

  

Notation
Made By



--------------------------------------------------------------------------------

Schedule B to

Note

EURODOLLAR LOANS

AND REPAYMENTS OF EURODOLLAR LOANS

 

      Date      

  

Amount of
Eurodollar Loans

  

Amount
Converted to
Eurodollar Loans

  

Interest Period and
Eurodollar Rate
with

Respect Thereto

  

Amount of
Principal Repaid

  

Amount Converted
to ABR Loans

  

Unpaid Principal
Balance of
Eurodollar Loans

  

Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Term Loan Credit Agreement, dated as of December 31,
2019 (the “Credit Agreement”), among Avangrid, Inc., a New York corporation (the
“Borrower”), the Lenders (as defined herein) and Mizuho Bank, Ltd., as
administrative agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meanings.

The undersigned (the “Non-U.S. Lender”) is providing this certificate pursuant
to Section 2.16(f) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1.       the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate (or, if the Non-U.S. Lender is a Participant, such Non-U.S. Lender
(and its direct or indirect partners/members, if applicable) is the sole record
and beneficial owner of the participation in respect of which it is providing
this certificate);

2.       the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not a “bank” for purposes of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”). In this regard, the Non-U.S.
Lender further represents and warrants that:

(a)       the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not subject to regulatory or other legal requirements as a bank
in any jurisdiction; and

(b)       the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) has not been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;

3.       the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not a 10-percent shareholder of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

4.       the Non-U.S. Lender (and its direct or indirect partners/members, if
applicable) is not a controlled foreign corporation related to a Borrower within
the meaning of Section 881(c)(3)(C) of the Code.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.

 

[NAME OF NON-U.S. LENDER] By:                                         
                     Name:   Title:

 

Date:                                                      

 

D-2